Order entered February 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01529-CV

                    ALBERTELLI CONSTRUCTION, INC., Appellant

                                             V.

  RAM INDUSTRIES ACQUISITIONS, LLC D/B/A RAM WINDOWS, LLC, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-18-1563

                                         ORDER
       Before the Court is appellant’s February 22, 2019 opposed first motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than March

29, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE